DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0152325) in view of Evircan et al. (US 10,009,784).
Regarding claims 1 and 23, Frank discloses a method to operate an array of antennas (paragraph 118, lines 1-2: “an antenna array at the receiving device can be adjusted”) the method comprising:
determining, for the plurality of uplinks, an optimum spatial state of the array of antennas
for receiving the plurality of uplinks (paragraph 154, lines 8-12: “The controller 920 can select a
spacing for antennas in the array of antennas at the transmitting device in each spatial dimension
that optimizes a capacity of a communication link. The transceiver 950 can signal the spacing
that optimizes the capacity of the communication link.”); and
changing a spatial state of the array of antennas for the plurality of uplinks to correspond
to the optimum spatial state or for a subsequent downlink transmission to one or more stations of the multiple stations using the optimum spatial state (paragraph 72, lines 8-11: “... if both the transmitter and the receiver have the capability to adjust the inter-element spacing, then the transmitter and the receiver can agree on how each will adjust its spacing to optimize the parameter...”).
Frank fails to disclose identifying multiple stations from uplink statistics of a plurality of uplinks.
However, in an analogous art, Evircan discloses identifying multiple stations from uplink statistics of a plurality of uplinks (col. 7, lines 29-32: “KPI data 320 … may include time-based statistics for uplink RSSI and KPIs for the identified radio base station 305”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Frank by incorporating this feature taught in Evircan for the purpose of estimated expected RSSI and KPI values.
Regarding claim 11, Frank discloses that optimum determined spatial state corresponds to joint performance of the uplinks (paragraph 58, line 1).
Regarding claim 12, Frank discloses that the joint performance includes one or more of throughput, error packet rate, or latency (paragraph 63, line 1).
Regarding claim 13, Frank discloses that optimum determined spatial state corresponds to a weighted performance of uplinks (paragraph 65, lines 1-2).
Regarding claim 14, Frank discloses that optimum determined spatial state corresponds to robustness against a source of interference (paragraph 63, line 1).
Regarding claims 15 and 24, Frank discloses that optimum determined spatial state is derived from knowledge of channel state information (CSI) for the plurality of uplinks (paragraph 15, line 8).
Regarding claims 16 and 25, Frank discloses that the knowledge of CSI for SU measurements on a per uplink basis is used to determine optimum state of simultaneous multi-user (MU) uplinks for the plurality of uplinks (paragraph 133, lines 4-5: “The transmission rank can be the number of transmission streams transmitted simultaneously on a same frequency resource.”).
Regarding claims 17 and 26, Frank discloses that the knowledge of CSI for MU measurements for the plurality of uplinks is used to determine optimum state of individual SU uplink among the plurality of uplinks (paragraph 134, lines 4-6).
Regarding claims 18 and 27, Frank discloses that the plurality of uplinks includes Orthogonal Frequency Division Multiple Access (OFDMA) and/or multi-user, multiple input, multiple output (MU-MIMO) (paragraph 138, line 1).
Regarding claims 19 and 28, Frank discloses that identifying multiple stations from uplink statistics of a plurality of uplinks further comprising selecting, from the multiple stations, a subset of stations, wherein the optimum spatial state of the antenna array is determined for the subset of stations (paragraph 144, lines 1-2: “antenna element spacing in each spatial dimension can be selected that maximizes a communication link capacity based on the at least one line of sight channel parameter.”).
Regarding claim 20, Frank discloses selecting, from the multiple stations, the subset of stations in view of the optimum spatial state of the antenna array (paragraph 120, lines 1-3). 
Regarding claim 21, Frank discloses that the optimum spatial state of the antenna array is determined without identifying all stations that are to transmit a next uplink (paragraph 26, lines 2-3).

Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including wherein the optimum spatial state of the antenna array is determined based on a preamble portion of an uplink packet header of an associated uplink, as in claims 22 and 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,469,140. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1 and 23 recite identifying multiple stations from uplink statistics of a plurality of uplinks; determining an optimal spatial state of an antenna array for reception of the plurality of uplinks; and changing a spatial state of the array of antennas for the plurality of uplinks to correspond to the optimal spatial state, as in claim 1 of the patent.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because a new ground of rejection, Evircan, is applied to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646